DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5-8, 12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kollur et al (U.S. 2017/0300359), and in view of Iilendula et al (U.S. 2007/0150691), and further in view of Abrahms et al (U.S. 10,346,303).
Regarding claim 3:
A system for memory management of serverless databases, the system comprising:
a processor; Kollur, Fig. 2, processor 216, ¶0026.
and a computer-readable medium storing instructions that are operative upon execution by the processor to: Kollur, memory resource 220, Fig. 2, ¶0026.
 detect a trigger event for reclaiming memory from a serverless database instance; Kollur, Fig. 4, determine if a defined threshold has been exceeded, based on information received from resource monitoring tool 458, and/or resource orchestration service 456 (¶0042).
based at least on detecting the trigger event, determine whether memory is to be reclaimed; Kollur,  ¶0042, a determination at 454 can be made based on information received from the resource orchestration service 456 and/or a resource monitoring tool 458. When there is a violation of the threshold at 454 the flow chart 450 can move to a resource management service 446. The resource management service 446 can be communicatively coupled to a database 404. the database 404 can store information relating to scaling the cloud service workload on memory resource 220.
based at least on determining that memory is to be reclaimed; ¶0045, the reclaim resource method 464 can include reclaiming a number of resources associated with cloud service workloads with a relatively low priority. Reclaiming the number of resources can include implementing a resource reclaim method (e.g., resource reclaim algorithm) with the resource reclaim information stored in the database 404.
Kollur, ¶0047, the resource management service 446 can reclaim resources from a first number of cloud service workloads and associate the reclaimed resources to a second number of cloud service workloads. As described herein, the first number of cloud service workloads can have a lower priority value compared to the second number of cloud service workloads. In some embodiments, reclaiming resources from cloud service workloads can include shutting down low priority cloud service workloads to free up physical and/or logical resources.
However, Kollur does not expressly teach determine an amount of memory to be reclaimed; identify memory to be reclaimed; and reclaim the identified memory.

However, Kollur does not expressly teach the triggering even being an active cache utilization ratio is below a predefined threshold. In an analogous art of data management, Abrahms discloses the idea of evicting data object from a cache memory based on percentage of data over total capacity of the cache memory. 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the disclosure of Abrahms into the teaching of Kollur, to obtain the idea of reclaiming memory or evicting infrequently accessed, less important data, when cache utilization ratio reaches a certain threshold. The motivation for doing so is to reserve cache memory space for valuable or time-sensitive data. 

Regarding claim 5:
The system of claim 3, wherein the instructions are further operative to: receive a selection defining at least a portion of a set of performance parameters, wherein determining whether memory is to be reclaimed comprises measuring the set of performance parameters.
Kollur, ¶0033, the defined list of resource reclaim engines can include resource reclaim information for each cloud service workload and/or for each tenant. The resource reclaim information can be defined at the time of creating the cloud service workload. The resource reclaim information can include, but is not limited to: a workload ID, a tenant ID, resources required for the cloud service workload, and/or a priority ID for the cloud service workload. In some embodiments, the defined list of resource reclaim engines can include a particular resource reclaim algorithm to be used in the event that a particular cloud service workload exceeds a threshold and/or exceeds a maximum threshold due to defined external factors.

Regarding claim 6:
The system of claim 3, wherein determining an amount of memory to be reclaimed comprises calculating the amount of memory to be reclaimed using a ramp-down parameter. , The combination of Kollur teaches determine, for each of serviced memory volumes, number of source blocks having amount of invalid data space that exceeds a threshold value. Wherein the threshold value can be predetermined or dynamically set (Iilendula, ¶0046).

Regarding claim 7:
The system of claim 6, wherein the instructions are further operative to: receive a selection defining the ramp-down parameter. Kollur, Fig. 4, and ¶0042, the flow chart 450 can determine if a defined threshold has been exceeded at 454. A determination at 454 can be made based on information received from the resource orchestration service 456 and/or a resource monitoring tool 458. When there is a violation of the threshold at 454 the flow chart 450 can move to a resource management service 446. The resource management service 446 can be communicatively coupled to a database 404. As described herein, the database 404 can store 

Regarding claim 8:
The system of claim 6, wherein the instructions are further operative to: tune the ramp-down parameter based at least on historical data. Kollur, Fig. 4, 460, resource management service can increase the threshold, based on information in database 404, bandwidth, available disk space (¶0034, ¶0035, ¶0044).

Regarding claim 12:
A method of memory management for serverless databases, the method comprising: detecting a trigger event for reclaiming memory from a serverless database instance; Fig. 4, determine if a defined threshold has been exceeded, based on information received from resource monitoring tool 458, and/or resource orchestration service 456 (¶0042).
 based at least on detecting the trigger event, determining whether memory is to be reclaimed; ¶0042, a determination at 454 can be made based on information received from the resource orchestration service 456 and/or a resource monitoring tool 458. When there is a violation of the threshold at 454 the flow chart 450 can move to a resource management service 446. The resource management service 446 can be communicatively coupled to a database 404. the database 404 can store information relating to scaling the cloud service workload on memory resource 220.
based at least on determining that memory is to be reclaimed, ¶0045, the reclaim resource method 464 can include reclaiming a number of resources associated with cloud service .
Kollur, ¶0047, the resource management service 446 can reclaim resources from a first number of cloud service workloads and associate the reclaimed resources to a second number of cloud service workloads. As described herein, the first number of cloud service workloads can have a lower priority value compared to the second number of cloud service workloads. In some embodiments, reclaiming resources from cloud service workloads can include shutting down low priority cloud service workloads to free up physical and/or logical resources.
However, Kollur does not expressly teach determining an amount of memory to be reclaimed; identifying memory to be reclaimed; and reclaiming the identified memory. In an analogous art of memory management, Iilendula teaches determine, for each of serviced memory volumes, number of source blocks having amount of invalid data space that exceeds a threshold value. Wherein the threshold value can be predetermined or dynamically set (¶0046). One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Iilendula into the teaching of Kollur, hereinafter Kollur, to obtain the claimed limitations above. The motivation for doing so is to provide the system of Kollur sufficient amount of memory for operations. 
However, Kollur does not expressly teach the triggering even being an active cache utilization ratio is below a predefined threshold. In an analogous art of data management, Abrahms discloses the idea of evicting data object from a cache memory based on percentage of data over total capacity of the cache memory (Abrahms, 2:32-42). 


Regarding claim 13:
The method of claim 12, wherein the active cache utilization ratio is a fraction of pages that had been accessed during a prior interval. It is noted that claim language “the fraction of pages that had been accessed during a prior interval”, has been interpreted as least recently used data object. Because the claim language does not clarify “prior interval”, or “fraction of pages”. Thus, Abrahms discloses infrequently accessed data objects are evicted from the data object cache in favor of more-frequently accessed data objects. For example, the origin server may implement a "least recently used" (LRU) eviction policy, which causes the least recently used data object within the data object cache to be removed whenever the total size of data objects within the data object cache exceeds a threshold amount (e.g., 90% of the total capacity of the data object cache) (Abrahms, 2:32-42). 

Regarding claim 14:
The method of claim 12, further comprising: receiving a selection defining at least a portion of a set of performance parameters, wherein determining whether memory is to be reclaimed comprises measuring the set of performance parameters. Kollur, ¶0033, the defined list of resource reclaim engines can include resource reclaim information for each cloud service resource reclaim information can be defined at the time of creating the cloud service workload. The resource reclaim information can include, but is not limited to: a workload ID, a tenant ID, resources required for the cloud service workload, and/or a priority ID for the cloud service workload. In some embodiments, the defined list of resource reclaim engines can include a particular resource reclaim algorithm to be used in the event that a particular cloud service workload exceeds a threshold and/or exceeds a maximum threshold due to defined external factors.
 
Regarding claim 15:
The method of claim 12, wherein determining an amount of memory to be reclaimed comprises calculating the amount of memory to be reclaimed using a ramp-down parameter.
The combination of Kollur teaches determine, for each of serviced memory volumes, number of source blocks having amount of invalid data space that exceeds a threshold value. Wherein the threshold value can be predetermined or dynamically set (Iilendula, ¶0046).

Regarding claim 16:
The method of claim 15, further comprising: receiving a selection defining the ramp-down parameter. Kollur, Fig. 4, and ¶0042, the flow chart 450 can determine if a defined threshold has been exceeded at 454. A determination at 454 can be made based on information received from the resource orchestration service 456 and/or a resource monitoring tool 458. When there is a violation of the threshold at 454 the flow chart 450 can move to a resource management service 446. The resource management service 446 can be communicatively coupled to a database 404. As described herein, the database 404 can store information relating 

Regarding claim 17:
The method of claim 15, further comprising: tuning the ramp-down parameter based at least on historical data. Kollur, Fig. 4, 460, resource management service can increase the threshold, based on information in database 404, bandwidth, available disk space (¶0034, ¶0035, ¶0044).

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kollur et al (U.S. 2017/0300359), and in view of Iilendula et al (U.S. 2007/0150691), and further in view of Abrahms et al (U.S. 10,346,303), and further in view of Tan et al (U.S. 10,725,668).
Regarding claim 4:
The system of claim 3, wherein the trigger event comprises at least one event selected from the list consisting of; a timer event and a memory usage parameter exceeding a threshold. Kollur does not expressly teach the limitation above. However, in an analogous art of memory management, Tang teaches garbage collection is performed based on a timer and certain condition or events being satisfied (Tan, 4:35-37, 8:44-46).
One of ordinary skill in the art, at the time the invention was filed would have been motivated to incorporate the teaching of Tang into the teaching of Kollur to obtain the claimed limitations above. The motivation for doing so is to maintain sufficient memory in Kollur’s system. 

Claims 9, 11, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kollur et al (U.S. 2017/0300359), and in view of Iilendula et al (U.S. 2007/0150691), and further in view of Abrahms et al (U.S. 10,346,303), and further in view of Birka et al (U.S. 2012/0246411).
Regarding claim 9:
The system of claim 3, wherein identifying memory to be reclaimed comprises identifying a memory eviction priority, and wherein the memory eviction priority is based at least on a cost to rehydrate a cache entry. The combination of Kollur does not expressly teach the limitations above. However, in an analogous art of memory management, Birka teaches determine a cache eviction priority including determine cost value associated with rehydrate a cache entry (loading data into cache entry), ¶00011, ¶0027, Figs. 1-2 and corresponding text. One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Birka into the combination of Kollur, to obtain the claimed limitations above. The motivation for doing so is to increase usable memory for I/Os and improve system throughput. 

Regarding claim 11:
The system of claim 3, wherein the instructions are further operative to: evaluate a reclamation trigger condition against an aggregation of cache entries across multiple database instances in a pool of databases; and wherein identifying memory to be reclaimed comprises identifying cache entries to evict across caches entries for the multiple database instances in the pool of databases.  The combination of Kollur teaches the idea of reclaim memories across multiple flash memory volume (Iilendula, Fig. 4, ¶0033-¶0035). However, the combination of Kollur does not expressly teach the limitations above. In an analogous art of memory management, Birka teaches determine a cache eviction priority including determine cost value 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Birka into the combination of Kollur, to obtain the claimed limitations above. The motivation for doing so is to increase usable memory for I/Os and improve system throughput. 

Regarding claim 18:
The method of claim 12, wherein identifying memory to be reclaimed comprises identifying a memory eviction priority, and wherein the memory eviction priority is based at least on a cost to rehydrate a cache entry. The combination of Kollur does not expressly teach the limitations above. However, in an analogous art of memory management, Birka teaches determine a cache eviction priority including determine cost value associated with rehydrate a cache entry (loading data into cache entry), ¶00011, ¶0027, Figs. 1-2 and corresponding text. One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Birka into the combination of Kollur, to obtain the claimed limitations above. The motivation for doing so is to increase usable memory for I/Os and improve system throughput.

Regarding claim 20:
The method of claim 12, further comprising: evaluating a reclamation trigger condition against an aggregation of cache entries across multiple database instances in a pool of databases; and wherein identifying memory to be reclaimed comprises identifying cache entries to evict across caches entries for the multiple database instances in the pool of databases.
The combination of Kollur teaches the idea of reclaim memories across multiple flash memory volume (Iilendula, Fig. 4, ¶0033-¶0035). However, the combination of Kollur does not expressly teach the limitations above. In an analogous art of memory management, Birka teaches determine a cache eviction priority including determine cost value associated with rehydrate a cache entry (loading data into cache entry), to evict cache entries across multiple caches 126A, 136B, 136C (Fig. 1, Fig. 2, Fig. 3, corresponding text, ¶0022, ¶0025, ¶0047).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Birka into the combination of Kollur, to obtain the claimed limitations above. The motivation for doing so is to increase usable memory for I/Os and improve system throughput. 

Claims 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kollur et al (U.S. 2017/0300359), and in view of Iilendula et al (U.S. 2007/0150691), and further in view of Abrahms et al (U.S. 10,346,303), and further in view of Baldwin et al (U.S. 10,049,051).
Regarding claim 10:
The system of claim 3, wherein the instructions are further operative to: receive a selection defining a memory reclamation policy; and wherein reclaiming the identified memory comprises reclaiming the identified memory according to the reclamation policy. The combination of Kollur teaches reclaiming identified memory as cited above. However, the combination of Kollur does not expressly teach receive a selection defining a memory reclamation policy. In an analogous art of memory management, Baldwin teaches the idea of 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Baldwin into the combination of Kollur, to obtain the claimed limitations above. The motivation for doing so is provide multiple policies based on system or user requirements.

Regarding claim 19:
The method of claim 12, further comprising: receiving a selection defining a memory reclamation policy; and wherein reclaiming the identified memory comprises reclaiming the identified memory according to the reclamation policy.
The combination of Kollur teaches reclaiming identified memory as cited above. However, the combination of Kollur does not expressly teach receive a selection defining a memory reclamation policy. In an analogous art of memory management, Baldwin teaches the idea of implementing multiple cache eviction policies, where in a particular cache eviction policy can be selected by external device (Baldwin, Fig. 7, 15:5-10, 20-25).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Baldwin into the combination of Kollur, to obtain the claimed limitations above. The motivation for doing so is provide multiple policies based on system or user requirements.
	Response to Arguments

Applicant’s arguments with respect to independent claims 3 and 12 have been considered but are moot in light of new ground of rejections presented supra.
In the remarks submitted 3/31/2021, the applicant argues: “No combination of Kollur and Illendula describes or suggests each and every feature recited in independent claim 1. For example, Kollur and Illendula appear to be silent with respect to the feature "detect a trigger event for reclaiming memory from a serverless database instance, the triggering even being an active cache utilization ratio is below a predefined threshold". Further, Birka describes the ability to determine whether the cost of keeping cache available (e.g., the amount of time the computer is slowed down while performing other operations that could have used the cache entry's cache memory space). Based on this analysis, cache entries are either kept or evicted. However, the triggering event in Claim 3 is whether an active cache utilization ratio is below a predefined threshold. Birka, Kollur, and Lilendula fail to describe this feature.”
The examiner respectfully not that using cache memory is a well-known technique to improve data access (See Memory systems Cache, DRAM, Disk, by Bruce Jacob, Chapter 1, pages 90-95, 2008). Furthermore, the idea of reclaim cache memory space by evicting unnecessary data is taught by Abrahms as cited above. Thus, the examiner assert the combination of Kollur discloses or suggests each and every feature of the claimed limitations in independent claims 3 and 12. 
Claims 4-11, 13-20 are rejected for the same rationale cited in their respective independent claims, and the ground of rejections presented supra.

Allowable Subject Matter

Claims 1-2 are allowed. The following is the examiner’s statement of reasons for allowance: 
The most relevant prior art of record, Kollur et al (U.S. 2017/0300359) teaches a method and system to reclaim memory of a serverless database instance, in response to a trigger event. Tan et al (U.S 10725668) teaches performing memory reclamation in response to a timer event and memory usage exceeding a threshold. Baldwin el al (U.S. 10049051) teaches receiving a cache eviction policy on a plurality of cache eviction policies. The prior art of record teaches some limitations of claim, individually. However, the prior art of record, alone or in combination, does not teach the claimed invention cited in claim 1 as a whole. Thus, the examiner cannot determine a reasonable motivation to combine the prior art in the manner claimed in claim 1. 
Claim 2 is considered allowable due to dependency. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

/KHOA D DOAN/            Primary Examiner, Art Unit 2133